DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conical members of claim 1 and 15-16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring in barrel of cord lock of claims 8 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “161” has been used to designate both a fastener (paragraphs 0021 and  and 0021).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the terminology “earbud” as provided in claims 1 and 16.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “wherein the cord lock is configured to restrict an amount of the cord within the channel, thereby decreasing the circumference of the hood aperture” as found in claims 8 and 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “earbud” is and how it relates to the earplug. The specification fails to mention the term earbud and it is unclear from the claims and disclosure what is required to read on the term earbud. Applicant is interpreting the earbud and earplug to be the same structure.

Claim 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the plurality of conical members are associated with the earbud as required by claim 1 or if they are required of the earplug as recited by claim 15. Are there conical members on both the earplug and the earbud? It is unclear what earplug and earbud structure is required of the claims.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9-12,14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laycock et al. (US 7,519,192) in view of Francis et al. (US 10,240,773) and Turdjian (US 9,282,390).
 	In regard to claim 1, Laycock et al. teaches a safety garment with integrated earplugs (garment: 100 and earpieces: 122, 124 when placed in ear block noise), comprising: a garment (100) configured to encircle a user's torso (figure 1-2); wherein the garment includes a neck aperture along a top end configured to receive a head and neck therethrough and a pair of arm apertures disposed on opposing sides of the garment (figures 1 and 2), wherein each arm aperture is configured to receive an arm therethrough (figures 1 and 2), wherein the garment further comprises a sleeve permanently affixed to each arm aperture (see sleeves in figures 1 and 2 permanently attached to garment), wherein the garment further comprises a hood 
However, Laycock et al. fails to teach a reflective material disposed along a portion of an exterior surface of the garment and each earbud/earplug comprising a plurality of conical members configured to fit a variety of ear canal sizes while providing sound insulation.
 Francis et al. teaches clothing articles that has reflective material disposed along a portion of the exterior surface thereof (see reflective material 20 disposed along garment as illustrated in Figures 2 and 3).
 It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the sweatshirt of Laycock et al. with the reflective material as taught by Francis et al., since the sweatshirt of Laycock et al. provided with a reflective material would provide a sweatshirt that can be used at night providing increased visualization due to the reflective material and further provides a means to retain a portable audio device.
Turdjian teaches an earphone (headphone: 10) that is provided with an earplug (plug: 20) at the rear of the earphone to provide sound insulation. Further, Turdjian teaches the earphone being provided with conical members (flange members: 36, 38) configured to fit a variety of ear canal sizes while providing sound insulation (column 2, lines 56-66 and column 3, lines 35-51; Figures 1-3). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to replace the earphone of Laycock et al. with the earphone of Turdjian to provide an 
 	
 	In regard to claim 7, the combined references teach wherein the cord is dimensioned such that the earplugs attached thereto can extend to the ears of the user (Laycock et al.: figures 1 and 2; column 5, lines 17-31).  

 	In regard to claim 9, the combined references teach wherein each earplug is permanently affixed to an end of the cord (earpieces: 122, 124 are permanently attached to wire: 118, 120).  

 	In regard to claim 10, the combined references teach wherein each earplug is removably affixed to an end of the cord (Turdjian: see figures 1-3, cord is 33 and 15, while earplug is 12 and 14).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the earphone of Laycock et al. with the removable earphone of Turdjian, since the earphone of Laycock et al. being removable from the wire and speaker would provide an earphone assembly that can be removed, replaced and cleaned as needed. 

 	In regard to claims 11 and 12, Francis et al. teaches the reflective material is disposed parallel to a bottom edge of the garment and positioned annularly about the torso (see figures 2 and 3, reflective material 20); and wherein the reflective material is additionally disposed parallel to each arm aperture, such that the reflective material is positioned across each shoulder of the user and adjoining the reflective material disposed around the torso (Francis et al. teaches 
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the sweatshirt of Laycock et al. with the reflective material as taught by Francis et al., since the sweatshirt of Laycock provided with reflective material annularly, parallel to the bottom edge of the garment, across each shoulder, parallel to the arm aperture and around the torso would provide a garment that has reflective means all the way around the garment so that a user is visible at night and in low light conditions, providing greater safety, and further providing a garment that allows for a user to listen to an integrated audio device.

 	In regard to claims 14 and 15, the combined references teach wherein the earplugs are removably connected to the cord via frictional securement of a fastener disposed on a fitted end of each earplug with the cord (Turdjian teaches the earphone/earplug 12, 13, 14 being removable via a frictional securement of a fastener 14 to 13 and 13 to 14 to cord 15 and 33: see figure 3); and wherein each earplug comprises a fitted end opposite the plurality of conical members, wherein the fitted end is configured to removably secure into an aperture of a fastener (Turdjian: earphone/earplug has a fitted end 14 opposite the conical members 36, 38; the fitted end of 14 at 30 and 32 is secured into an aperture of fastener 13 as seen in figures 1-3). 
 	 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the earphone of Laycock et al. with the removable earplug of Turdjian, since the earphone of Laycock et al. being removable from the wire and speaker via a fastener would provide an earphone assembly that has an earplug that can be removed, replaced and cleaned as needed.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laycock et al., Francis et al., and Turdjian as applied to claim 1 above, and further in view of IM et al. (US 2014/0140568).
 	Laycock et al., Francis et al. and Turdjian fail to teach the cord of the earplugs/earphones being elastic.
 	In regard to claim 13, IM et al. teaches that earphone cords can be made out of elastic material (paragraphs 0023-0024, details elastic material).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the earphone garment attachment of Laycock et al., Francis et al. and Turdjian with the cord being made from an elastic material as taught by IM et al., since the earphone cord of Laycock et al. being made from an elastic material would provide an earphone cord that has a tying portion that is capable of tying an earphone wire/cord easily and allows for quick release when desired (IM et al.: paragraph 0025-0026).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laycock et al., Francis et al. and Turdjian as applied to claim 1 above, and further in view of Rolfe (US 2014/0317829).
 	Laycock et al., Francis et al. and Turdjian fail to teach the cord having cord locks associated therewith. Laycock et al. teaches a cord/wire that acts as a conventional drawstring to tightening a hood around a user’s head (Laycock et al.: column 3, lines 7-19 and Figure 1).
 	Rolfe teaches a cord/drawstring in a hooded garment wherein each cord has a cord lock associated therewith (see figures 2, 7 and 8); wherein the cord lock has a plunger and spring disposed within a barrel of the cord lock (paragraphs 0100 and 0081); and wherein the cord lock is configured to restrict an amount of the cord within the channel, thereby decreasing the circumference of the hood aperture (see Figures 3, 7 and 8; paragraph 0129).
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laycock et al. (US 7,519,192) in view of Francis et al. (US 10,240,773), Turdjian (US 9,282,390), IM et al. (US 2014/0140568) and Rolfe (US 2014/0317829).
 	In regard to claim 16, Laycock et al. teaches a safety garment with integrated earplugs (garment: 100 and earpieces: 122, 124 when placed in ear block noise), comprising: a garment (100) configured to encircle a user's torso (figure 1-2); wherein the garment includes a neck aperture along a top end configured to receive a head and neck therethrough and a pair of arm apertures disposed on opposing sides of the garment (figures 1 and 2), wherein each arm aperture is configured to receive an arm therethrough (figures 1 and 2), wherein the garment further comprises a sleeve permanently affixed to each arm aperture (see sleeves in figures 1 and 2 permanently attached to garment), wherein the garment further comprises a hood permanently affixed about the neck aperture (hood: 218 permanently attached to garment in figures 1 and 2); a cord (wire: 118, 120) affixed to the garment (column 3, lines 56-67), having a pair of opposing ends wherein an earplug is affixed to each end (see figures 1 and 2 earpieces 122, 124 affixed to end of cord); a channel disposed about a perimeter of the hood, having a pair of openings disposed at opposing ends; wherein the channel is configured to receive the cord therethrough such that an earplug extends from each opening of the channel (see figures 1 and 2: column 3, lines 56-67).  
However, Laycock et al. fails to teach a reflective material disposed along a portion of an exterior surface of the garment, each earbud/earplug comprising a plurality of conical members 
 Francis et al. teaches clothing articles that has reflective material disposed along a portion of the exterior surface thereof (see reflective material 20 disposed along garment as illustrated in Figures 2 and 3).
 It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the sweatshirt of Laycock et al. with the reflective material as taught by Francis et al., since the sweatshirt of Laycock et al. provided with reflective material would provide a sweatshirt that can be used at night providing increased visualization due to the reflective material and further provides a means to retain a portable audio device.
Turdjian teaches an earphone (headphone: 10) that is provided with an earplug (plug: 20) at the rear of the earphone to provide sound insulation. Further, Turdjian teaches the earphone being provided with conical members (flange members: 36, 38) configured to fit a variety of ear canal sizes while providing sound insulation (column 2, lines 56-66 and column 3, lines 35-51; Figures 1-3). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to replace the earphone of Laycock et al. with the earphone of Turdjian to provide an earphone that not only fits comfortably and securely in the ear, but also an earphone that allows for two different modes of operation to block outside noise or to let outside noise in (Turdjian: column 1, lines 48-62).
 	IM et al. teaches that earphone cords can be made out of elastic material (paragraphs 0023-0024, details elastic material).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the earphone garment attachment of Laycock et al., Francis et al. and Turdjian with the cord being made from an elastic material as taught by IM et al., since the 
 	While, Laycock et al. teaches a cord/wire that acts as a conventional drawstring to tighten a hood around a user’s head (Laycock et al.: column 3, lines 7-19 and Figure 1). Laycock fails to teach a cord lock on the cord/drawstring to tighten the hood aperture around a user’s head.
 	Rolfe teaches a cord/drawstring in a hooded garment wherein each cord has a cord lock associated therewith (see figures 2, 7 and 8); wherein the cord lock has a plunger and spring disposed within a barrel of the cord lock (paragraphs 0100 and 0081); and wherein the cord lock is configured to restrict an amount of the cord within the channel, thereby decreasing the circumference of the hood aperture (see Figures 3, 7 and 8; paragraph 0129).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the cord/drawstring of Laycock et al., Francis et al. and Turdjian with the cord lock of Rolfe, since the cord of Laycock et al. provided with a cord lock would provide an easy and quick means to tighten the hood aperture around the user’s head during use for warmth and protection form the elements as needed (Rolfe: paragraph 0129).

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive. 
 	The amendments to the claims have been addressed by bringing in additional references to the rejections as detailed above. Applicant failed to point out how the 103 rejection of Laycock et al. in view of Francis, as supplied in the last office action was in error, Applicant only mentions that the combination did not teach the amended language of claim 1 detailing the .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Iseberg et al. (US 5,887,070) is of particular relevance to the claimed invention detailing earbuds with conical members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732